COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00205-CV


Kip Allison                               §   From the 342nd District Court

v.

Conglomerate Gas II L.P., Crestview
Farm 250 L.P., Crestview Farm,
L.L.C., Crestview Farm, L.L.C. “A
Montana L.L.C.,” Crestview Farm           §   of Tarrant County (342-236004-09)
Aiken, L.L.C., The Barnett Shale
Water Conservation Co.,
Conglomerate Gas, L.L.C.,
Conglomerate Gas I, L.P.,
Conglomerate Holding L.L.C.,
Conglomerate Gas III, L.L.C., Dan
Meeker Management, Inc.,                  §   August 31, 2015
Vancouver Sky Management, L.L.C.,
Tracy Bolt as Trustee of the David
Alan Meeker Family Irrevocable
Trust, Thomas Ballard as Trustee of
the Dan H. Meeker Children’s
Irrevocable Trust, and Clifford Ginn      §   Opinion by Chief Justice Livingston

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.
      It is further ordered that appellant Kip Allison shall pay all of the costs of

this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By /s/ Terrie Livingston
                                        Chief Justice Terrie Livingston